 

Exhibit 10.12

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

 

by and among

 

5J Trucking, LLC,

A Texas limited liability company

 

and

 

the Members and Sole Manager of

5J Trucking, LLC listed herein,

 

on the one hand;

 

and

 

SMG Industries Inc.,

A Delaware corporation

 

February 27, 2020

 





 

 

TABLE OF CONTENTS

 

ARTICLE 1 1 THE PURCHASE AND SALE OF 5J INTERESTS   1.1 Purchase of 5J Interests
and Payment of the Purchase Price 1 1.2 Issuance of Shares and Exemption 1 1.3
Closing 1 ARTICLE 2 1 REPRESENTATIONS AND WARRANTIES OF 5J AND THE 5J MEMBER  
2.1 Organization 2 2.2 Capitalization of the Company and Subsidiaries 2 2.3
Certain Corporate Matters 2 2.4 Authority Relative to this Agreement 2 2.5
Consents and Approvals; No Violations 2 2.6 Financial Statements 2 2.7 Tax
Matters 3 2.8 Books and Records 3 2.9 Questionable Payments 3 2.10 Intellectual
Property 4 2.11 Litigation 4 2.12 Legal Compliance 4 2.13 Employees 4 2.14
Insurance 4 2.15 Subsidiaries and Investments 4 2.16 Broker's Fees 4 2.17 Leases
4 2.18 Disclosure 4 ARTICLE 3 4 REPRESENTATIONS AND WARRANTIES   3.1 Ownership
of the 5J Interests 5 3.2 Authority Relative to this Agreement 5 3.3 Restricted
Securities 5 ARTICLE 4 5 REPRESENTATIONS AND WARRANTIES OF   4.1 Organization 5
4.2 Capitalization 5 4.3 Certain Corporate Matters 5 4.4 Authority Relative to
this Agreement 6 4.5 Consents and Approvals; No Violations 6 4.6 SEC Documents 6
4.7 Real Property 6 4.8 Books and Records 6 4.9 Questionable Payments 6 4.10
Intellectual Property 6 4.11 Contracts 6 4.12 Litigation 7 4.13 Employees 7 4.14
Legal Compliance 7 4.15 Subsidiaries and Investments 7 4.16 Broker's Fees 7 4.17
Listing and Maintenance Requirements 7 4.18 Application of Takeover Protections
7 4.19 No SEC or FINRA Inquiries 7 4.20 Depository Trust Company Notifications 7
4.21 Disclosure 7 ARTICLE 5 8 COVENANTS AND AGREEMENTS OF THE PARTIES   5.1
Corporate Examinations and Investigations 8

 



i

 

 

5.2 Cooperation; Consents 8 5.3 Conduct of Business 8 5.4 Litigation 8 5.5
Notice of Default 8 5.6 Confidentiality 8 5.7 Closing Conditions 9 5.8 Further
Assurances 9 5.9 Press Releases and Communications 9 5.10 Excluded Assets 9
ARTICLE 6 9 CONDITIONS TO CLOSING   6.1 Conditions to Obligations of 5J and the
5J Member 9 6.2 Conditions to Obligations of SMGI 10 ARTICLE 7 11
INDEMNIFICATION AND RELATED MATTERS   7.1 Survival of Representations and
Warranties 11 7.2 Indemnification 11 7.3 Notice of Indemnification 11 ARTICLE 8
12 COVENANT NOT TO COMPETE; NON-SOLICITATION.   ARTICLE 9 12 CONDITIONAL
EXECUTION   ARTICLE 10 12 GENERAL PROVISIONS   10.1 Notices 123 10.2
Interpretation 13 10.3 Severability       13 10.4 Miscellaneous 14 10.5 Separate
Counsel 14 10.6 Governing Law; Venue 14 10.7 Counterparts and Facsimile
Signatures 14 10.8 Amendment 14 10.9 Parties in Interest: No Third-Party
Beneficiaries 14 10.10 Waiver 14 10.11 Expenses 14 10.12 Recitals Incorporated
14

 

EXHIBITS AND SCHEDULES:

 

Schedule 2.3  Assets Schedule 2.11  Litigation Schedule 2.12  Legal Compliance
Schedule 2.14  Insurance Schedule 5.10  Excluded Assets Schedule 6.2(a)(iv) 
Leases

 



II

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement, dated as of February 27, 2020 (this
“Agreement”), is made and entered into by and among (i) 5J Trucking, LLC, a
Texas limited liability company (“5J”), (ii) Judy M. Frye as trustee of THE JUDY
FRYE TRUST and James E. Frye, Jr. as trustee of THE JAMES FRYE, JR. TRUST
(collectively, the “5J Members”), and (iii) James E. Frye, Jr. an individual and
the sole manager of 5J (“5J Manager”), on the one hand; and SMG Industries Inc.,
a Delaware corporation (“SMGI”). For purposes hereof each of 5J, the 5J Members
and SMGI may be referred to as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, each of the 5J Members owns 50% of the issued and outstanding
membership interests of 5J (“5J Interests”) and the 5J Members desire to sell to
SMGI all of their 5J Interests in exchange for the Purchase Price (defined
below), pursuant to the terms and conditions of this Agreement;

 

WHEREAS, SMGI desires to acquire from the 5J Members, and the 5J Members desire
to sell to SMGI, all of the 5J Interests in exchange for the Purchase Price (as
hereinafter defined), making 5J upon the closing of the transaction herein
contemplated (“Transaction”) a wholly-owned subsidiary of SMGI, on the terms and
conditions set forth below; and

 

WHEREAS, SMGI will enter into this Agreement for the purpose of evidencing its
consent to the consummation of the Transaction and for the purpose of making
certain representations, warranties, covenants and agreements.

 

NOW, THEREFORE, the Parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE 1
THE PURCHASE AND SALE OF 5J INTERESTS

 

1.1                Purchase of 5J Interests and Payment of the Purchase Price.  
Upon the terms and subject to the conditions hereof, at the Closing the 5J
Members will sell, convey, assign, transfer and deliver to SMGI, an assignment
of the 5J Members’ membership interests representing the 5J Interests in
exchange for the payment of the Purchase Price of $6,000,000.00 (“Purchase
Price”) by SMGI as follows: SMGI shall assume or refinance the obligation for
notes owed by 5J and its affiliates in the principal amount of $6,000,000.00
(“Debt Assumption”).

 

1.2                Closing. The closing of the Transaction (the “Closing”) shall
take place at such location and as such time as the Parties mutually agree, on
the date when all of the closing conditions set forth in Article 6 of this
Agreement are either satisfied or waived, or on such other date as may be
mutually agreed upon by the Parties but in no event later than February 27,
2020. Such date is referred to herein as the “Closing Date”.

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF 5J AND THE 5J MEMBER

 

Except as otherwise set forth in a disclosure schedule of even date herewith
which is executed and delivered by 5J (the “5J Disclosure Schedule”), 5J and the
5J Members hereby jointly and severally make the following representations and
warranties to SMGI as of the date hereof and as of the Closing Date.  Nothing in
the 5J Disclosure Schedule shall be deemed adequate to disclose an exception to
a representation or warranty made herein, unless the 5J Disclosure Schedule
identifies the exception with reasonable particularity and describes the
relevant facts in reasonable detail.  The 5J Disclosure Schedule will be
arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in this Agreement.

 



1

 

 

2.1                Organization. 5J is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Texas, is qualified to conduct business and is in good standing under the laws
of each jurisdiction in which the nature of its business requires such
qualification, and has the requisite power to carry on its business as now
conducted.

 

2.2                Capitalization of the Company and Subsidiaries. Immediately
prior to the Closing, the outstanding membership interests of 5J shall consist
solely of the 5J Interests being sold to SMGI. The 5J Interests are validly
issued, fully paid and non-assessable. As of the Closing Date, there are no
outstanding or authorized options, warrants, rights or convertible securities,
or any other securities of 5J, or any agreements or commitments to which 5J or
the 5J Members are a party or which are binding upon 5J or the 5J Members
providing for the issuance or redemption of any of the 5J Interests.

 

2.3                Certain Corporate Matters. 5J is duly qualified to do
business as a limited liability company and is in good standing in each
jurisdiction in which the ownership of its properties, the employment of its
personnel or the conduct of its business requires it to be so qualified, except
where the failure to be so qualified would not have a material adverse effect on
5J's financial condition, results of operations or business. 5J has full
corporate power and authority and all authorizations, licenses, leases and
permits necessary to carry on the business in which it is engaged and to own or
use the properties owned or used by it. 5J owns all of the assets in the
spreadsheet lists previously provided to SMGI submitted by email on December 30,
2019 and on Schedule 2.3 attached hereto, which are owned subject to the
existing loans, security interests and liens secured by UCC financing statements
filed of record or disclosed to SMGI.

 

2.4                Authority Relative to this Agreement. 5J has the requisite
power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution, delivery and performance of this Agreement
by 5J and the consummation by 5J of the transactions contemplated hereby have
been duly authorized by the 5J Members and the sole manager of 5J and no other
actions on the part of 5J are necessary to authorize this Agreement or the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by 5J and constitutes a valid and binding agreement of
5J, enforceable against 5J in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors' rights generally or by general
principles of equity.

 

2.5                Consents and Approvals; No Violations. Except for applicable
requirements of federal securities laws, state securities laws, the United
States Department of Transportation qualification and permits, and Lender
consent as to the change in control relating to the Debt Assumption, no filing
with, and no permit, authorization, consent or approval of, any third party,
public body or authority is necessary for the consummation by 5J of the
transactions contemplated by this Agreement. Neither the execution and delivery
of this Agreement by 5J nor the consummation by 5J of the transactions
contemplated hereby, nor compliance by 5J with any of the provisions hereof,
will (i) conflict with or result in any breach of any provisions of the charter
or Company Agreement of 5J, (ii) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
license, contract, agreement or other instrument or obligation to which 5J is a
party or by which it or any of its properties or assets may be bound or (iii)
violate any order, writ, injunction, decree, statute, rule or regulation
applicable to 5J, or any of its properties or assets, except in the case of
clauses (ii) and (iii) for violations, breaches or defaults which are not
individually or in the aggregate material to 5J.

 

2.6                Financial Statements.

 

(a)                5J has provided SMGI with a copy of the audited balance
sheets of 5J as at December 31, 2018 and 2017, and the related statements of
operations, member’s equity and cash flows for the two fiscal years then ended,
together with the unqualified report thereon from Bolton, Sullivan, Taylor &
Weber, L.L.P. (collectively, “5J’s Audited Financials”).

 



2

 

 

(b)                5J has provided SMGI with a copy of the unaudited balance
sheet of 5J as of September 30, 2019, and the related statements of operations,
member’s equity and cash flows for the three months then ended (“5J’s Interim
Financials”).

 

(c)                5J’s Audited Financials and 5J’s Interim Financials
(collectively “5J’s Financial Statements”) (i) are in accordance with the books
and records of 5J, (ii) are correct and complete in all material respects, (iii)
fairly present the financial position and results of operations of 5J as of the
dates indicated, and (iv) are prepared in accordance with U.S. Generally
Accepted Accounting Principles (“GAAP”) (except that (x) unaudited financial
statements may not be in accordance with GAAP because of the absence of
footnotes normally contained therein, and (y) the interim unaudited condensed
financial statements included herein include all adjustments, all of which are
of a normal recurring nature, necessary for a fair presentation of the results
of operations for the interim periods presented.

 

(d)                5J will cooperate with SMGI to provide the Financial
Statements and partial year Financial Statements of 5J that SMGI advises are
required to be included in the Form 8-K due to be filed with the SEC by SMGI
within seventy days of the Closing Date.

 

2.7                Tax Matters.

 

(a)                5J has filed on a timely basis all reports, returns,
declarations, statements or other information required to be supplied to a
taxing authority in connection with Taxes that it was required to file
(collectively, “Tax Returns”), and all Tax Returns were complete and adequate in
all material respects. “Taxes” means all taxes or levies or other similar
assessments or liabilities in the nature of a tax, including without limitation
income, gross receipts, ad valorem, premium, value-added, excise, real property,
personal property, sales, use, transfer, withholding, employment, unemployment
insurance, social security, business license, business organization,
environmental, workers compensation, payroll, profits, license, lease, service,
service use, severance, stamp, occupation, windfall profits, customs, duties,
franchise and other taxes imposed by the United States of America or any state,
local or foreign government, or any agency thereof, or other political
subdivision of the United States or any such government, and any interest,
fines, penalties, assessments or additions to tax resulting from, attributable
to or incurred in connection with any tax or any contest or dispute thereof.

 

(b)               5J or the 5J Members have paid on a timely basis, or
adequately reserved against in 5J’s Financial Statements, all material Taxes
due, or claimed by any taxing authority to be due, from or with respect to them.

 

(c)                To the best knowledge of 5J, (i) no examination or audit of
any Tax Return of 5J by any governmental entity is currently in progress or, to
the knowledge of 5J, threatened or contemplated, (ii) 5J has not been informed
by any jurisdiction that the jurisdiction believes that 5J was required to file
any Tax Return that was not filed, and (iii) no material Tax issue has been
raised, and no material adjustment has been proposed or is pending, by any
governmental entity or taxing authority in connection with any of 5J’s Tax
Returns.

 

(d)                No waiver or extension of any statute of limitations as to
any material Tax matter has been given by or requested of 5J.

 

For the purposes of this Section 2.7, a Tax is due (and must therefore either be
paid or adequately reserved against in 5J’s Financial Statements) only on the
last date payment of such Tax can be made without interest or penalties, whether
such payment is due in respect of estimated Taxes, withholding Taxes, required
Tax credits or any other Tax.

 

2.8                Books and Records. The books and records of 5J delivered to
SMGI prior to the Closing fully and fairly reflect the transactions to which 5J
is a party or by which its properties are bound.

 

2.9                Questionable Payments. Neither 5J, nor any employee, agent,
representative or any other person acting on behalf of 5J has, (i) directly or
indirectly, made any bribes, kickbacks, illegal payments or unlawful
contributions in connection with foreign or domestic political activity using
5J’s funds, (ii) or made any payments from 5J's funds to foreign or domestic
governmental officials or employees, or to any foreign or domestic political
parties or campaigns (iii) failed to disclose fully any contribution made by 5J
(or anyone acting on 5J’s behalf of which 5J was aware) which is in violation of
the law or (d) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 



3

 

 

2.10              Intellectual Property.  5J is not infringing, and has never
infringed, upon the intellectual property or proprietary rights of any other
person, corporation or other entity. There are no claims pending or, to 5J’s
knowledge, any claims threatened alleging that 5J is currently infringing upon,
using in an unauthorized manner, or violating any trademarks, trade names,
service marks, patents, copyrights or other proprietary rights of any person,
corporation or other entity, and 5J is unaware of any facts which would form a
reasonable basis for any such claim. 5J is not, nor will it be as a result of
the execution and delivery of this Agreement or the performance of its
obligations under this Agreement, in breach of any license, sublicense or other
agreement or contract relating to intellectual property.

 

2.11              Litigation. Except as disclosed on Schedule 2.11, 5J is not
subject to any judgment or order of any court or quasi-judicial or
administrative agency of any jurisdiction, domestic or foreign, nor is there any
charge, complaint, lawsuit or governmental investigation pending against 5J. 5J
is not a plaintiff in any action, domestic or foreign, judicial or
administrative. Except as disclosed on Schedule 2.11, there are no existing
actions, suits, proceedings against or investigations of 5J, and 5J knows of no
basis for such actions, suits, proceedings or investigations. There are no
unsatisfied judgments, orders, decrees or stipulations affecting 5J or to which
5J is a party.

 

2.12              Legal Compliance. To the best knowledge of 5J, after due
investigation, no claim has been filed against 5J alleging a violation of any
applicable laws or regulations of federal, state and local governments and all
agencies thereof. 5J holds all of the material permits, licenses, certificates
or other authorizations of federal, state or local governmental agencies
required for the conduct of its business as presently conducted, all of which
are listed on Schedule 2.12 hereto.

 

2.13              Employees. 5J has no employees. All employees necessary for
conducting 5J’s business are employed by 5J Oilfield Services, LLC (“5J
Oilfield”).

 

2.14              Insurance. 5J or its affiliate, 5J Oilfield, maintains the
insurance against the risks listed on Schedule 2.14 and 5J is listed as an
additional insured.  All such policies are in full force and effect, and 5J has
not received any notice from any insurance company suspending, revoking,
modifying or canceling (or threatening such action) any insurance policy issued
to 5J.

 

2.15              Subsidiaries and Investments.  5J does not own any capital
stock or membership interests, or have any interest of any kind whatsoever in
any corporation, limited liability company, partnership, or other form of
business organization.

 

2.16              Broker's Fees. Neither 5J, nor anyone on its behalf, has any
liability to any broker, finder, investment banker or agent, or has agreed to
pay any brokerage fees, finder’s fees or commissions, or to reimburse any
expenses of any broker, finder, investment banker or agent in connection with
this Agreement.

 

2.17              Leases. 5J does not own any real property but 5J leases the
necessary operating facilities and offices from various landlords pursuant to
the Leases listed on Schedule 6.2(a)(iv).

 

2.18              Disclosure. The representations and warranties and statements
of fact made by 5J in this Agreement are, as applicable, accurate, correct and
complete and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained herein not false or misleading.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

OF THE 5J MEMBER

 

The 5J Members hereby represent and warrant to SMGI as follows:

 



4

 

 

3.1                Ownership of the 5J Interests.  The 5J Members own,
beneficially and of record, good and marketable title to the 5J Interests which
as of Closing will be free and clear of all security interests, liens, adverse
claims, encumbrances, equities, proxies, options or members' agreements. At the
Closing, the 5J Members will convey to SMGI good and marketable title to the 5J
Interests, free and clear of any security interests, liens, adverse claims,
encumbrances, equities, proxies, options, member agreements or restrictions.

 

3.2               Authority Relative to this Agreement.  This Agreement has been
duly and validly executed and delivered by the 5J Members and constitutes a
valid and binding agreement of the 5J Members, enforceable against the 5J
Members in accordance with its terms, except as such enforcement may be limited
by bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors' rights generally or by general principles of equity.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF

SMGI

 

SMGI hereby represents and warrants to 5J and the 5J Members as follows:

 

4.1                Organization. SMGI is a Delaware corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has the requisite corporate power to carry on its business as now conducted.
Each of SMGI’s wholly-owned subsidiaries, MG Cleaners LLC (“MG Cleaners”),
Trinity Services LLC (“Trinity”) and Momentum Water Transfer Services LLC
(“Momentum”), are each limited liability companies duly organized, validly
existing and in good standing under the laws of their respective states of
organization, and each have the requisite corporate power to carry on their
respective businesses as now conducted.

 

4.2               Capitalization.  SMGI's authorized capital stock consists of
(i) 25,000,000 shares of Common Stock par value $.001, of which 15,881,372
shares are issued and outstanding, and (ii) 1,000,000 shares of preferred stock,
par value $.001 (“Preferred Stock” and, together with the Common Stock, “Capital
Stock”), 2,000 of which are designated as the SMGI’s Series A Secured
Convertible Preferred Stock (“Series A Preferred Stock”) and are issued and
outstanding as of the date of this Agreement, and 6,000 of which are designated
as SMGI’s Series B Convertible Preferred Stock, all of which will be issued to
the sole member of 5J Oilfield Services LLC upon Closing .   All issued and
outstanding shares of SMGI Capital Stock are duly authorized, validly issued,
fully paid, non-assessable and free of preemptive rights.  Except for $300,000
in fixed price convertible notes with a conversion price of $0.50 per share,
1,563,000 options and warrants with an average exercise price of $0.42 per share
of SMGI Common Stock with exercise prices ranging from $0.15 to $2.18 per share
are currently outstanding, 2,000 shares of Series A Preferred Stock which are
convertible into 4,000,000 shares of SMGI Common Stock, and an aggregate of
350,000 stock options to be issued to members of the 5J Oilfield Services, LLC
management team upon completion of the Closing. There are no other outstanding
preferred stock series, or convertible securities to which SMGI is a party. To
SMGI’s knowledge, there are no obligations of SMGI to repurchase, redeem or
otherwise re-acquire any shares of its Capital Stock on or after the Closing.

 

4.3                Certain Corporate Matters. SMGI has full corporate power and
authority and all authorizations, licenses and permits necessary to carry on the
business in which it is engaged and to own and use the properties owned and used
by it. SMGI has made available through the SEC’s EDGAR system to 5J true,
accurate and complete copies of its certificate of incorporation and bylaws,
which reflect all restatements of and amendments made thereto at any time prior
to the date of this Agreement.  SMGI is not in default under or in violation of
any provision of its certificate of incorporation or bylaws in any material
respect.  SMGI is not in any material default or in violation of any
restriction, lien, encumbrance, indenture, contract, lease, sublease, loan
agreement, note or other obligation or liability by which it is bound or to
which any of its assets is subject.

 

4.4                Authority Relative to this Agreement.  SMGI has the requisite
power and authority to enter into this Agreement and carry out its respective
obligations hereunder.  The execution, delivery and performance of this
Agreement by SMGI and the consummation of the transactions contemplated hereby
have been duly authorized by the board of directors of SMGI and no other actions
on the part of SMGI are necessary to authorize this Agreement or the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by SMGI and constitutes a valid and binding obligation of
SMGI, enforceable in accordance with its terms, except as such enforcement may
be limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors' rights generally or by general principles of equity.

 



5

 

 

4.5                 Consents and Approvals; No Violations. Except for applicable
requirements of federal securities laws and state securities or blue-sky laws,
no filing with, and no permit, authorization, consent or approval of, any third
party, public body or authority is necessary for the consummation by SMGI of the
transactions contemplated by this Agreement. Neither the execution and delivery
of this Agreement by SMGI nor the consummation by SMGI of the transactions
contemplated hereby, nor compliance by SMGI with any of the provisions hereof,
will (i) conflict with or result in any breach of any provisions of the
certificate of incorporation or bylaws of SMGI, (ii) result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, license, contract, agreement or other instrument or obligation to
which SMGI is a party or by which it or any of its properties or assets may be
bound or (iii) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to SMGI, or any of their respective properties or assets,
except in the case of clauses (ii) and (iii) for violations, breaches or
defaults which are not in the aggregate material to SMGI taken as a whole.

 

4.6                SEC Documents.  SMGI hereby makes reference to the following
documents filed with the SEC, as posted on the SEC’s website,
www.sec.gov: (collectively, the “SEC Documents”): (i) Annual Reports on Form
10-K for the year ended December 31, 2018; and (ii) Quarterly Reports on Form
10-Q for the period ended September 30, 2019. To SMGI’s knowledge, the SEC
Documents constitute all of the annual and quarterly reports that SMGI was
required to file with the SEC pursuant to the Securities Exchange Act of 1934,
as amended (“Exchange Act”) and the rules and regulations promulgated thereunder
by the SEC for the year ended December 31, 2018 and the nine months ended
September 30, 2019, respectively.  To SMGI’s knowledge, as of the filing dates,
the SEC Documents complied in all material respects with the requirements of the
Securities Act and/or the Exchange Act, as the case may require, and the rules
and regulations promulgated thereunder and none of the SEC Documents contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

4.7                 Real Property.  SMGI does not own any real property.

 

4.8                Books and Records. The books and records of SMGI delivered to
5J prior to the Closing fully and fairly reflect the transactions to which SMGI
is a party or by which its properties are bound.

 

4.9               Questionable Payments. To SMGI’s knowledge, neither SMGI, nor
any employee, agent or representative of SMGI has, directly or indirectly, made
any bribes, kickbacks, illegal payments or illegal political contributions using
Company funds or made any payments from SMGI's funds to governmental officials
for improper purposes or made any illegal payments from SMGI's funds to obtain
or retain business.

 

4.10              Intellectual Property. SMGI does not own or use any
trademarks, trade names, service marks, patents, copyrights or any applications
with respect thereto. SMGI has no knowledge of any claim that, or inquiry as to
whether, any product, activity or operation of SMGI infringes upon or involves,
or has resulted in the infringement of, any trademarks, trade-names, service
marks, patents, copyrights or other proprietary rights of any other person,
corporation or other entity; and no such proceedings have been instituted, are
pending or are threatened against SMGI.

 

4.11             Contracts. Except as disclosed in the SEC Documents, SMGI does
not have any material contracts, leases, arrangements or commitments (whether
oral or written). SMGI is not a party to or bound by or affected by any
contract, lease, arrangement or commitment (whether oral or written) relating
to: (i) the employment of any person; (ii) collective bargaining with, or any
representation of any employees by, any labor union or association; (iii) the
acquisition of services, supplies, equipment or other personal property; (iv)
the purchase or sale of real property; (v) distribution, agency or construction;
(vi) lease of real or personal property as lessor or lessee or sublessor or
sublessee; (vii) lending or advancing of funds; (viii) borrowing of funds or
receipt of credit; (ix) incurring any obligation or liability; or (x) the sale
of personal property.

 



6

 

 

4.12              Litigation.   SMGI is not subject to any judgment or order of
any court or quasi-judicial or administrative agency of any jurisdiction,
domestic or foreign, nor is there any charge, complaint, lawsuit or governmental
investigation pending against SMGI that would have a material adverse effect on
SMGI’s business.  SMGI is not a plaintiff in any action, domestic or foreign,
judicial or administrative. Except as disclosed in SMGI’s SEC Documents, there
are no existing actions, suits, proceedings against or investigations of SMGI,
and SMGI knows of no basis for such actions, suits, proceedings or
investigations. There are no unsatisfied judgments, orders, decrees or
stipulations affecting SMGI or to which SMGI is a party.

 

4.13              Employees.    Except as disclosed in the SEC Documents, SMGI
does not have a written or oral employment agreement with any officer or
director of SMGI.  SMGI is not a party to or bound by any collective bargaining
agreement.  

 

4.14              Legal Compliance. To the best knowledge of SMGI, after due
investigation, no claim has been filed against SMGI alleging a violation of any
applicable laws or regulations of foreign, federal, state and local governments
and all agencies thereof. SMGI holds all of the material permits, licenses,
certificates or other authorizations of foreign, federal, state or local
governmental agencies required for its business as presently conducted.

 

4.15              Subsidiaries and Investments.  Except as set forth in the SEC
Documents, SMGI does not own any capital stock or have any interest of any kind
whatsoever in any corporation, partnership, or other form of business
organization.

 

4.16              Broker's Fees. Except for payments due to Chiron Financial LLC
(“Chiron”) pursuant to the engagement letter entered into by and between SMGI
and Chiron on May 23, 2019, neither SMGI, nor anyone on its behalf, has any
liability to any broker, finder, investment banker or agent, or has agreed to
pay any brokerage fees, finder’s fees or commissions, or to reimburse any
expenses of any broker, finder, investment banker or agent in connection with
this Agreement.

 

4.17              Listing and Maintenance Requirements.  SMGI’s Common Stock is
currently quoted on the OTCQB.  SMGI has not, since the date its Common Stock
began trading on the OTCQB, received any notice from OTC Markets or FINRA or any
trading market on which SMGI’s Common Stock is or has been listed or quoted to
the effect that SMGI is not in compliance with the quoting, listing or
maintenance requirements of the OTCQB or such other trading market.  SMGI is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with all such quoting, listing and maintenance
requirements.

 

4.18             Application of Takeover Protections.  SMGI and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under SMGI's certificate of incorporation or the laws of
its state of incorporation that is or could become applicable to 5J or the 5J
Members as a result of the Transaction or the exercise of any rights by 5J or
the 5J Members pursuant to this Agreement.

 

4.19              No SEC or FINRA Inquiries.  To SMGI’s knowledge, neither SMGI
nor any of its past or present officers or directors is, or has ever been, the
subject of any formal or informal inquiry or investigation by the SEC or FINRA.

 

4.20              Depository Trust Company Notifications. SMGI has not received
any notification from the Depository Trust Company (“DTC”) indicating that DTC
intends to either: (i) limit any services available for SMGI’s Common Stock on
deposit at DTC, or (ii) place a complete restriction on all DTC services for
SMGI’s Common Stock on deposit at DTC.

 

4.21              Accredited Investor Status. SMGI is an “accredited investor”
as such term is defined under Rule 501 of the Securities Act.

 

4.22              Disclosure. The representations and warranties and statements
of fact made by SMGI in this Agreement are, as applicable, accurate, correct and
complete and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained herein not false or misleading.

 



7

 

 

ARTICLE 5
COVENANTS AND AGREEMENTS OF THE PARTIES

EFFECTIVE PRIOR TO CLOSING

 

5.1                Corporate Examinations and Investigations.  Prior to the
Closing, each Party shall be entitled, through its employees and
representatives, to make such investigations and examinations of the books,
records and financial condition of 5J and SMGI as each Party may request.  In
order that each Party may have the full opportunity to do so, 5J and SMGI shall
furnish each Party and its representatives during such period with all such
information concerning the affairs of 5J or SMGI  as each Party or its
representatives may reasonably request and cause 5J or SMGI and their respective
officers, employees, consultants, agents, accountants and attorneys to cooperate
fully with each Party's representatives in connection with such review and
examination and to make full disclosure of all information and documents
requested by each Party or its representatives.  Any such investigations and
examinations shall be conducted at reasonable times and under reasonable
circumstances, it being agreed that any examination of original documents will
be at each Party's premises, with copies thereof to be provided to each Party or
its representatives upon request.

 

5.2                Cooperation; Consents.  Prior to the Closing, each Party
shall cooperate with the other Parties to the end that the Parties shall (i) in
a timely manner make all necessary filings with, and conduct negotiations with,
all authorities and other persons the consent or approval of which, or the
license or permit from which is required for the consummation of the
Transaction, and (ii) provide to the other Party such information as the other
Party may reasonably request in order to enable it to prepare such filings and
to conduct such negotiations.

 

5.3                Conduct of Business.  Subject to the provisions hereof, from
the date hereof through the Closing, each Party hereto shall  (i) conduct its
business in the ordinary course and in such a manner so that the representations
and warranties contained herein shall continue to be true and correct in all
material respects as of the Closing as if made at and as of the Closing and (ii)
not enter into any material transactions or incur any material liability not
required or specifically contemplated hereby, without first obtaining the
written consent of 5J and the 5J Members on the one hand and SMGI on the other
hand. Without the prior written consent of 5J, the 5J Members or SMGI, except as
required or specifically contemplated hereby, each Party shall not undertake or
fail to undertake any action if such action or failure would render any of said
warranties and representations untrue in any material respect as of the Closing.

 

5.4                Litigation.    From the date hereof through the Closing, each
Party hereto shall promptly notify the representative of the other Parties of
any lawsuits, claims, proceedings or investigations which after the date hereof
are threatened or commenced against such Party or any of its affiliates or any
officer, director, manager, employee, consultant, agent, member or shareholder
thereof, in their capacities as such, which, if decided adversely, could
reasonably be expected to have a material adverse effect upon the condition
(financial or otherwise), assets, liabilities, business, operations or prospects
of such Party or any of its subsidiaries.

 

5.5                Notice of Default.  From the date hereof through the Closing,
each Party hereto shall give to the representative of the other Party or Parties
prompt written notice of the occurrence or existence of any event, condition or
circumstance occurring which would constitute a violation or breach of this
Agreement by such Party or which would render inaccurate in any material respect
any of each such Party's representations or warranties herein.

 

5.6                Confidentiality. From and after the Closing, each of SMGI and
the 5J Members shall, and shall cause its or their Affiliates (defined below)
to, hold, and shall use its or their reasonable best efforts to cause its or
their respective representatives to hold, in confidence any and all information,
whether written or oral, concerning SMGI, except to the extent that 5J and the
5J Members can show that such information (a) is generally available to and
known by the public through no fault of 5J and/or the 5J Members, any of its or
their Affiliates or their respective representatives; or (b) is lawfully
acquired by 5J and/or the 5J Members, any of its or their Affiliates or their
respective representatives from and after the Closing from sources which are not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation. If 5J and/or the 5J Members or any of its or their Affiliates or
their respective representatives are compelled to disclose any information by
judicial or administrative process or by other requirements of law, 5J and/or
the 5J Members shall promptly notify SMGI in writing and shall disclose only
that portion of such information which 5J and/or the 5J Members is advised by
its counsel in writing is legally required to be disclosed, provided that 5J
and/or the 5J Members shall use reasonable best efforts to obtain an appropriate
protective order or other reasonable assurance that confidential treatment will
be accorded such information.

 



8

 

 

5.7                Closing Conditions. From the date hereof until the Closing,
each Party hereto shall use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in Article 6
hereof.

 

5.8                Further Assurances.  If, at any time after the Closing, the
Parties shall consider or be advised that any further deeds, assignments or
assurances in law or that any other things are necessary, desirable or proper to
complete the transactions contemplated hereby in accordance with the terms of
this Agreement or to vest, perfect or confirm, of record or otherwise, the title
to any property or rights of the Parties hereto, the Parties agree that their
proper representatives shall execute and deliver all such proper deeds,
assignments and assurances in law and do all things necessary, desirable or
proper to vest, perfect or confirm title to such property or rights and
otherwise to carry out the purpose of this Agreement, and that the proper
representatives of the Parties are fully authorized to take any and all such
action.

 

5.9               Press Releases and Communications.  No press release or public
announcement related to this Agreement or the transactions contemplated herein,
shall be issued or made by any party hereto without the prior written approval
of SMGI and the 5J Manager.  Neither 5J and/or the 5J Members shall have any
communications with any third party, other than its own representatives, without
the prior written consent of SMGI and the 5J Manager.  Nothing herein shall
prevent 5J from notifying its employees, customers or suppliers of the
Transaction contemplated hereby as is necessary or desirable to facilitate the
consummation of the Transaction; provided, however, that any such communication
shall be previously approved by SMGI and may require any such third-parties to
execute a confidentiality agreement, at SMGI’s sole discretion and shall
constitute a “joint communication” if deemed appropriate by SMGI.

 

5.10              Excluded Assets. The Parties acknowledge that the following
assets reflected on the 5J Interim Financials have been distributed to the 5J
Members, as applicable prior to the Effective Date:

 

(i)                  the trailer equipment listed on Schedule 5.10 will have
been distributed to the 5J Members, as applicable along with the note payable
relating to such equipment.

 

ARTICLE 6
CONDITIONS TO CLOSING

 

6.1                Conditions to Obligations of 5J and the 5J Member.  The
obligations of 5J and the 5J Members to consummate the transaction under this
Agreement in accordance with Article 9 shall be subject to each of the following
conditions:

 

(a)                 Closing Deliveries.  At the Closing, SMGI shall have
delivered or caused to be delivered to 5J and the 5J Members the following:

 

(i)                  resolutions duly adopted by the board of directors of SMGI
authorizing and approving the Transaction and the execution, delivery and
performance of this Agreement;

 

(ii)                 all documents related to the Debt Assumption to the 5J
Members;

 

(iii)                duly executed releases releasing the 5J Members and the 5J
Manager from all personal guaranties relating to debts owed by 5J as of Closing;
except as provided in the Letter Agreement between the Parties executed
contemporaneously with this Agreement; and

 



9

 

 

(iv)               such other documents as 5J or the 5J Members may reasonably
request in connection with the transactions contemplated hereby.

 

(b)                Representations and Warranties to be True.    The
representations and warranties of SMGI herein contained shall be true in all
material respects at the Closing with the same effect as though made at such
time.  SMGI shall have performed in all material respects all obligations and
complied in all material respects with all covenants and conditions required by
this Agreement to be performed or complied with by them at or prior to the
Closing.

 

(c)                 SMGI shall have received the opinion of SMGI counsel in form
and substance reasonably satisfactory to 5J;

 

(d)                 SEC Filings.  At the Closing, SMGI will be current in all
SEC filings required by it to be filed.

 

(e)                 Purchaser Financing. SMGI shall have received financing
sufficient to refinance the Debt Assumption amount.

 

(f)                 No Actions or Legal Proceedings. There shall be no pending
or threatened litigation with respect to this Agreement or the transactions
contemplated hereby, prior to the execution hereof.

 

(g)                No Material Adverse Change. There shall have been no material
adverse change in SMGI’s business, financial condition, prospects, assets, or
operations since September 30, 2019, except for such changes as may result from
matters disclosed in writing by SMGI to 5J, prior to execution of this
Agreement.

 

6.2                Conditions to Obligations of SMGI. The obligations of SMGI to
consummate the transaction under this Agreement in accordance with Article 9
shall be subject to each of the following conditions:

 

(a)                 Closing Deliveries.    On the Closing Date, 5J or the 5J
Members or Manager, as applicable, shall have delivered to SMGI the following:

 

(i)                  an Assignment of Membership Interest representing the 5J
Interests, duly executed effecting the transfer thereof to SMGI;

 

(ii)                this Agreement duly executed by 5J and the 5J Member;

 

(iii)                5J’s audited financial statements for the years ended
December 31, 2018 and 2017, and unaudited financial statements for the
nine-month period ended September 30, 2019, the cost of which shall be the
responsibility of the 5J Members;

 

(iv)               the lease agreements between 5J and 5J Properties, LLC, as
landlord, for the real property described on Schedule 6.2(a)(iv), along with the
improvements related thereto (collectively, the “Land and Building”) for the
period of years and rates per month, described on the Schedule;

 

(v)                SMGI shall have received the opinion of 5J’s counsel in form
and substance reasonably satisfactory to SMGI;

 

(vi)               duly executed resignation letters of James E. Frye, Jr. as
Manager and from all officer positions of 5J; and

 

(viii)             such other documents as SMGI may reasonably request in
connection with the transactions contemplated hereby.

 

(b)                 Representations and Warranties to be True.    The
representations and warranties of 5J and the 5J Members herein contained shall
be true in all material respects at the Closing with the same effect as though
made at such time.  5J and the 5J Members shall have performed in all material
respects all obligations and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by them at or prior to the Closing

 



10

 

 

(c)                No Material Adverse Change. There shall have been no material
adverse change in 5J’s business, financial condition, prospects, assets, or
operations since September 30, 2019, except for such changes as may result from
matters disclosed in writing by 5J to SMGI, prior to execution of this
Agreement.

 

(d)                No Liens or Encumbrances. There shall be no liens or
encumbrances against 5J or the 5J Interests, other than those to which SMGI
consents to in writing.

 

(e)                No Actions or Legal Proceedings. There shall be no pending or
threatened litigation with respect to this Agreement or the transactions
contemplated hereby, prior to the execution hereof.

 

ARTICLE 7
INDEMNIFICATION AND RELATED MATTERS

 

7.1                Survival of Representations and Warranties.  The
representations and warranties in this Agreement or in any instrument delivered
pursuant to this Agreement, including any disclosure schedule, shall survive
until twelve (12) months after the Closing Date (except for with respect to
Taxes, which shall survive for the applicable statute of limitations plus 90
days, and covenants that by their terms survive for a longer period). The right
to any remedy based upon such representations and warranties shall not be
affected by any investigation conducted with respect to, or any knowledge
acquired at any time, whether before or after execution and delivery of this
Agreement or the Closing Date, with respect to the accuracy or inaccuracy of any
such representation or warranty.

 

7.2                 Indemnification.

 

(a)                SMGI shall indemnify and hold the 5J Members harmless for,
from and against any and all liabilities, obligations, damages, losses,
deficiencies, costs, penalties, interest and expenses (including, but not
limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) (collectively, “Losses”) to which the 5J
Members may become subject resulting from or arising out of: (i) any breach of a
representation, warranty or covenant made by SMGI as set forth herein; or (ii) a
third party demand that the 5J Members pay any obligation of 5J pursuant to a
personal guarantee granted by the 5J Members prior to Closing.

 

(b)                The 5J Members shall indemnify and hold SMGI and SMGI’s
officers and directors (“SMGI’s Representatives”) harmless for, from and against
any and all Losses to which SMGI or SMGI’s Representatives may become subject
resulting from or arising out of (1) any breach of a representation, warranty or
covenant made by 5J or the 5J Members as set forth herein; or (2) any and all
liabilities arising out of or in connection with: (A) any of the assets of 5J
prior to the Closing; (B) the operations of 5J prior to the Closing; or (C) the
5J Interests.

 

7.3                Notice of Indemnification.  Promptly after the receipt by any
indemnified party (the “Indemnitee”) of notice of the commencement of any action
or proceeding against such Indemnitee, such Indemnitee shall, if a claim with
respect thereto is or may be made against any indemnifying party (the
“Indemnifying Party”) pursuant to this Article 7, give such Indemnifying Party
written notice of the commencement of such action or proceeding and give such
Indemnifying Party a copy of such claim and/or process and all legal pleadings
in connection therewith. The failure to give such notice shall not relieve any
Indemnifying Party of any of its indemnification obligations contained in this
Article 7, except where, and solely to the extent that, such failure actually
and materially prejudices the rights of such Indemnifying Party. Such
Indemnifying Party shall have, upon request within thirty (30) days after
receipt of such notice, but not in any event after the settlement or compromise
of such claim, the right to defend, at its own expense and by its own counsel
reasonably acceptable to the Indemnitee, any such matter involving the asserted
liability of the Indemnitee; provided, however, that if the Indemnitee
determines that there is a reasonable probability that a claim may materially
and adversely affect it, other than solely as a result of money payments
required to be reimbursed in full by such Indemnifying Party under this Article
7 or if a conflict of interest exists between Indemnitee and the Indemnifying
Party, the Indemnitee shall have the right to defend, compromise or settle such
claim or suit; and, provided, further, that such settlement or compromise shall
not, unless consented to in writing by such Indemnifying Party, which shall not
be unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee. In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee’s own expense. In the event
that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Article 7 to indemnify an
Indemnitee, the Indemnitee shall first supply such Indemnifying Party with a
copy of a final court judgment or decree holding the Indemnitee liable on such
claim or, failing such judgment or decree, the terms and conditions of the
settlement or compromise of such claim. An Indemnitee’s failure to supply such
final court judgment or decree or the terms and conditions of a settlement or
compromise to such Indemnifying Party shall not relieve such Indemnifying Party
of any of its indemnification obligations contained in this Article 7, except
where, and solely to the extent that, such failure actually and materially
prejudices the rights of such Indemnifying Party. If the Indemnifying Party is
defending the claim as set forth above, the Indemnifying Party shall have the
right to settle the claim only with the consent of the Indemnitee.

 



11

 

 

ARTICLE 8
COVENANT NOT TO COMPETE; NON-SOLICITATION.

 

In consideration of the transactions contemplated by this Agreement, and in
order to protect and preserve the legitimate business interests of SMGI, the 5J
Manager has executed and agreed to be bound by that certain Noncompetition and
Nonsolicitation Agreement by and between Employer, 5J Trucking, LLC, SMG
Industries, Inc. and Employee (the “Noncompetition Agreement”). The terms and
conditions of that Noncompetition Agreement are incorporated herein and made a
part hereof by this reference.

 

ARTICLE 9
CONDITIONAL EXECUTION

 

9.1                The Parties agree to execute this Agreement and all ancillary
documents necessary to consummate the transaction contemplated by this Agreement
on or before February __, 2020; provided that the executed documents will not be
delivered to the other Party or deemed to be effective unless and until all
Lender consents, release of liens relating to existing 5J debt and other actions
required by the ancillary documents executed by the Parties have been obtained
by the applicable Party. All executed documents will be held in escrow by
counsel for the applicable Party until such additional actions and documents
have been obtained. Upon receipt of all necessary documents, the executed
originals will be delivered to the other Party to consummate the transaction set
forth in this Agreement (the “Closing”). At Closing SMGI will complete the
payoffs contemplated by Section 1.1 of this Agreement.

 

9.2                The Parties acknowledge and agree that execution of the
documents in advance of Closing will be to the mutual benefit of the Parties to
enable the Parties to obtain all of the necessary consents and transfers
relating to existing notes and, obtaining the necessary Department of
Transportation permit and authorization transfers and other ancillary actions
necessary for consummation of the intended transaction.

 

9.3                Notwithstanding the date in which Closing occurs, the
transfer of ownership of 5J shall be effective as of the Closing date.

 

ARTICLE 10
GENERAL PROVISIONS

 

10.1              Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a .PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next business day
if sent after normal business hours of the recipient; or (d) on the third (3rd)
day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 12.2):

 



12

 

 

If to 5J:

5J Trucking, LLC

4090 N. Highway. 79

Palestine, TX 75801

E-mail: Jimmy@5jtrucking.net

Attention:  James E. Frye, Jr., Manager

    with a copy to:

Crady Jewett McCulley & Houren LLP

2727 Allen Parkway, Suite 1700

Houston, Texas 77019

E-mail: LGlenn@cjmhlaw.com

Attention: Lawrence Glenn, Esq.

Facsimile: 713.739.8403

    If to the 5J Members:

James E. Frye, Jr. and Judy M. Frye

4090 N. Highway. 79

Palestine, TX 75801

E-mail: jimmy@5jtrucking.net

     with a copy to:

Crady Jewett McCulley & Houren LLP

2727 Allen Parkway, Suite 1700

Houston, Texas 77019

E-mail: LGlenn@cjmhlaw.com

Attention: Lawrence Glenn, Esq.

Facsimile: 713.739.8403

    If to Buyer:

SMG Industries Inc.

710 N. Post Oak Road, Suite 315

Houston, Texas 77024

E-mail: matt@smgindustries.com

Attention:  Matthew Flemming, President

Facsimile: 713.613.2908

    with a copy to:

Jody R. Samuels, Esq.

276 Fifth Avenue, Suite 704

New York, New York 10001

E-mail: jsamuels@jrsconsultingco.com

Attention:  Jody R. Samuels, Esq.

Facsimile: 646.998.1969

 

 

10.2              Interpretation. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
sections and articles of this Agreement unless otherwise stated.

 

10.3              Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the Parties shall negotiate
in good faith to modify this Agreement to preserve each Party's anticipated
benefits under this Agreement.

 



13

 

 

10.4              Miscellaneous. This Agreement (together with all schedules,
documents and instruments referred to herein): (i) constitutes the entire
agreement and supersedes all other prior agreements and undertakings, both
written and oral, among the Parties with respect to the subject matter hereof;
(ii) except as expressly set forth herein, is not intended to confer upon any
other person any rights or remedies hereunder; and (iii) shall not be assigned
by operation of law or otherwise, except as may be mutually agreed upon by the
Parties hereto.

 

10.5              Separate Counsel. Each Party hereby expressly acknowledges
that it has been advised to seek its own separate legal counsel for advice with
respect to this Agreement.

 

10.6              Governing Law; Venue. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas.  Any
and all actions brought under this Agreement shall be brought in the state or
federal courts of Texas, located in the city of Houston, and each Party hereby
waives any right to object to the convenience of such venue.

 

10.7              Counterparts and Facsimile Signatures. This Agreement may be
executed in two or more counterparts, which together shall constitute a single
agreement.  This Agreement and any documents relating to it may be executed and
transmitted to any other Party by facsimile or email as a .pdf copy, which
facsimile or email shall be deemed to be, and utilized in all respects as, an
original, wet-inked document.

 

10.8              Amendment. This Agreement may be amended, modified or
supplemented only by an instrument in writing executed by each of SMGI, 5J and
the 5J Members.

 

10.9              Parties in Interest: No Third-Party Beneficiaries. Except as
otherwise provided herein, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective heirs, legal
representatives, successors and assigns of the Parties hereto. This Agreement
shall not be deemed to confer upon any person not a party hereto any rights or
remedies hereunder.

 

10.10            Waiver. No waiver by any party of any default or breach by
another party of any representation, warranty, covenant or condition contained
in this Agreement shall be deemed to be a waiver of any subsequent default or
breach by such party of the same or any other representation, warranty, covenant
or condition. No act, delay, omission or course of dealing on the part of any
party in exercising any right, power or remedy under this Agreement or at law or
in equity shall operate as a waiver thereof or otherwise prejudice any of such
party's rights, powers and remedies. All remedies, whether at law or in equity,
shall be cumulative and the election of any one or more shall not constitute a
waiver of the right to pursue other available remedies.

 

10.11            Expenses.  At or prior to the Closing, the Parties hereto shall
pay all of their own expenses relating to the transactions contemplated by this
Agreement, including, without limitation, the fees and expenses of their
respective counsel and financial advisers.

 

10.12            Recitals Incorporated.  The recitals of this Agreement are
incorporated herein and made a part hereof.

 

[SIGNATURE PAGES FOLLOW]

 



14

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

5J TRUCKING, LLC,

A Texas limited liability company

 

By: /s/ James E. Frye, Jr.   Name: James E. Frye, Jr.   Title: Sole Manager  

 

MEMBERS:

 

THE JAMES FRYE, JR. TRUST

 

By: /s/ James E. Frye, Jr  

  James E. Frye, Jr., trustee

 

THE JUDY FRYE TRUST

 

By: /s/ Judy M. Frye     Judy M. Frye, trustee  

 



[SIGNATURE PAGE OF SMGI FOLLOWS]

 

15 

 



 

[SIGNATURE PAGE OF SMGI]

 

SMG INDUSTRIES, INC., a Delaware corporation

 

By: /s/ Matthew C. Flemming   Name: Matthew C. Flemming   Title: Chief Executive
Officer and Chairman  

 



16 

 

 

SCHEDULE 2.3

 

ASSETS

 

[tm2011452d1_ex10-12img01.jpg] 

 

Schedule 2.3



 



 

 

 

SCHEDULE 2.11

 

LITIGATION

 

1.Cause No. 18-10-22624-CVR: Claudia Salinas v. Vernon Ray Morris; Vernon R.
Morris d/b/a Vernon R. Morris Trucking; Morris Heavy Haul Pilot Truck, LLC;
Morris Heavy Haul, LLC; 5J Oilfield Services, LLC; and 5J Trucking, LLC; in the
143rd Judicial District Court of Reeves County, Texas.

 



Schedule 2.11



 



 

 

 

SCHEDULE 2.12

 

LEGAL COMPLIANCE

 

All permits, licenses and certificates are listed under 5J Oilfield Services,
LLC.

 

Schedule 2.12



 



 

 

 

SCHEDULE 2.14

 

INSURANCE

 

 [tm2011452d1_ex10-12img02.jpg]

 

Schedule 2.14

 





 

 

 

SCHEDULE 5.10

 

EXCLUDED ASSETS

 

Two (2) Etnyre trailers financed by VeraBank for $260,000.00 as described in
further detail in the title documents attached.

 



Exhibit 6.2(a)(iv)



 

 

 



 

SCHEDULE 6.2(a)(iv)

 

LEASES

 

1.That certain lease for the premises at 1010 Rancho Grande, Floresville, Texas
78114 with its affiliate 5J Properties LLC as landlord dated February 1, 2020.

 

2.That certain lease for the premises at 2451 W. Murphy, Odessa, Texas 79763
with its affiliate 5J Properties LLC as landlord dated October 1, 2016 as
amended effective February 1, 2020.

 

3.That certain lease for the premises at 2030 ACR 403, Palestine, Texas 75803
with its affiliate 5J Properties LLC as landlord dated December 1, 2016 as
amended effective February 1, 2020.

 



2 

